     Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 1 of 29 Page ID
                                       #:1623



 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA

13
     JANET GARCIA, GLADYS ZEPEDA,                  Case No.: 2:19-cv-6182-DSF-PLA
14                                                 Assigned to Judge Dale S. Fischer
     MIRIAM ZAMORA, ALI EL-BEY, PETER
15   DIOCSON JR., MARQUIS ASHLEY, JAMES
     HAUGABROOK, individuals, KTOWN FOR            DECLARATION OF MARCO
16                                                 RAMIREZ ISO DEFENDANT
     ALL, an unincorporated association,           CITY OF LOS ANGELES’
17   ASSOCIATION FOR RESPONSIBLE and               OPPOSITION TO MOTION FOR
     EQUITABLE PUBLIC SPENDING an                  PRELIMINARY INJUNCTION
18
     unincorporated association,                   Concurrently Filed Documents:
19                                                    Memorandum of Points &
                    Plaintiffs,                         Authorities ISO Opposition
20                                                    Declarations ISO Opposition:
        vs.                                             Dermer, Wong, Pereida,
21 CITY OF LOS ANGELES, a municipal entity;             Ramirez, Rankin, Guerrero,
                                                        Haines, Medina, Banks, Bernal,
22 DOES 1-50,                                           Rodriguez, Diaz
               Defendant(s).                          Request for Judicial Notice
23                                                    Evidentiary Objections
24
                                                   Date: March 30, 2020
25                                                 Time: 1:30 p.m.
                                                   Ctrm: 7D
26
27
28
      DECLARATION OF MARCO RAMIREZ ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 2 of 29 Page ID
                                  #:1624




 1                          DECLARATION OF MARCO RAMIREZ
 2         I, MARCO RAMIREZ, hereby declare:
 3
           1.       I am an Officer with the Los Angeles Police Department ("LAPD"),
 4
     currently assigned to LAPD West Bureau's Homeless Outreach and Proactive
 5
     Engagement ("HOPE") Unit. I have been assigned to the HOPE Unit for the past two
 6
     years and have been an Officer with LAPD since August 2010. I have personal
 7
     knowledge of the facts contained herein, and if called to testify I could and would do so
 8
     competently.
 9
           2.       As a HOPE Officer, I regularly interact with community members who are
10
     homeless, including through proactive efforts to identify homeless encampments and
11
     engage homeless residents to build relationships, identify needs, and make referrals to
12
     services when appropriate. I also provide for the safety and security of other service
13
     providers, outreach workers, and Bureau of Sanitation employees, including as needed
14
     during cleanups of homeless encampments. I encounter homeless encampments located
15
     within the West Bureau on a near daily basis during the course of performing my duties.
16
           3.       Attached as Exhibits 1-7 are true and correct copies of pictures of homeless
17
     encampments located within LAPD West Bureau, which I took during my shift on March
18

19
     3, 2020. Specifically, Exhibits 1-7 contain pictures taken on March 3, 2020 at the

20   following locations:

21                  a. Exhibit 1 (bates label CTY004086-4087) contains a true and correct
22                     copy of two pictures of a homeless encampment located at 200 East
23                     Grand Canal in Venice, California.
24                b. Exhibit 2 (bates label CTY004088-4090) contains a true and correct
25                     copy of three pictures of a homeless encampment located at Arapahoe
26                     Street and Olympic Boulevard.
27                  c. Exhibit 3 (bates label CTY00409 l-4093) contains a true and correct
28


          DECLARATION OF MARCO RAMIREZ ISO CITY'S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 3 of 29 Page ID
                                  #:1625




                       copy of three pictures of a homeless encampment located at Aviation
 2                     Boulevard and Arbor Vitae Street.
 3                  d. Exhibit 4 (bates label CTY004094-4096) contains a true and correct
 4                     copy of three pictures of a homeless encampment located at Chariton
 5                     Street and Beverlywood Street.
 6
                    e. Exhibit 5 (bates label CTY004097-4098) contains a true and correct
 7 1
                       copy of two pictures of a homeless encampment located at Penmar Street
 81
                       and Zanja Avenue.
 9
                    f. Exhibit 6 (bates label CTY004099-4101) contains a true and correct
10
                       copy of three pictures of a homeless encampment located at Venice
11
                       Boulevard a...,d Burchard Avenue.
12
                    g. Exhibit 7 (bates label CTY004102-4104) contains a true and correct
13
                       copy of three pictures of a homeless encampment located at Wilshire
14
                       Place and Sunset Place.
15
16
             4.     Exhibits 1-7 reflect examples of the types of bulky items and property stored

17     in public areas that I have regularly encountered during the course of performing my

18     duties as a HOPE Officer.

19           I declare under penalty of perjury under the laws of the State of California and the

20     United States that the foregoing is true and correct and that this Declaration was executed

21     on March 15~020, at Los Angeles, California.

22
23
24
25
26
27
28


            DECLARATION OF MARCO RAMIREZ ISO CITY'S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 4 of 29 Page ID
                                  #:1626




                               Exhibit 1


                                    pg 3
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 5 of 29 Page ID
                                  #:1627




                                    pg 4
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 6 of 29 Page ID
                                  #:1628




                                    pg 5
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20
                                                     (   Page 7 of 29 Page ID
                                  #:1629




                            EXHIBIT 2


                                    pg 6
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 8 of 29 Page ID
                                  #:1630




                                     pg 7
                   Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 9 of 29 Page ID
                                                     #:1631




....... -,.,.---




                                                        pg 8
    Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 10 of 29 Page ID
                                       #:1632




---- -~   .,




                                        pg 9
                                                    r
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 11 of 29 Page ID
                                   #:1633




                             EXHIBIT 3

                                   pg 10
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 12 of 29 Page ID
                                   #:1634




                                    pg 11
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 13 of 29 Page ID
                                   #:1635




                                     pg 12
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 14 of 29 Page ID
                                   #:1636




                                     pg 13
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 15 of 29 Page ID
                                   #:1637




                                Exhibit 4

                                      pg 14
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 16 of 29 Page ID
                                   #:1638




                                                                     -J.·,-·,.
                                                                           .,, .•   ~
                                                                        . -$.
                                                                     -... ~ :i_;:, -••
                                                                                   .,
                                                                       l
                                                                               • .I     -   .




                                     pg 15
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 17 of 29 Page ID
                                   #:1639




                                     pg 16
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 18 of 29 Page ID
                                   #:1640




                                    pg 17
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20
                                                       (
                                                         Page 19 of 29 Page ID
                                   #:1641




                              EXHIBITS

                                      pg 18
                                             Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 20 of 29 Page ID
                                                                         '..;.J~. #:1642




                     P •''
                    •,', ,       ',

       ,_~··, .. ~.:",•;
                     ·:_
                                      ,·..-.•:
                  ,~>.~                    ..
       '
                           ' l                   ;             * "''.'
   .       · ,,                                      :~., .,;., , .


  . .,··
.;,.

   ", .,.,l
              .)




                                                                                 pg 19
                                                                                 4.J ·'""'-.:J•
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 21 of 29 Page ID            .\' . . . ,.i

                                   #:1643                                                         i'"

                                                                                                      ' j' I




                                                                                              '




                                                                                          ii,,
                                                                                                  t




                                   pg 20
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 22 of 29 Page ID
                                   #:1644




                             EXHIBIT 6

                                     pg 21
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 23 of 29 Page ID
                                   #:1645




                                       pg 22
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 24 of 29 Page ID
                                   #:1646




                                     pg 23
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 25 of 29 Page ID
                                   #:1647




                                      pg 24
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 26 of 29 Page ID
                                   #:1648




                              EXHIBIT 7

                                     pg 25
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 27 of 29 Page ID
                                   #:1649




                                      pg 26
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 28 of 29 Page ID
                                   #:1650




                                   pg 27
Case 2:19-cv-06182-DSF-PLA Document 42-11 Filed 03/09/20 Page 29 of 29 Page ID
                                   #:1651




                                                                        ;&Ii ...




                                  pg 28
